United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glendale, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-7
Issued: March 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated June 6 and September 12, 2006 which denied her
occupational injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury in the
performance of a duty.
FACTUAL HISTORY
On April 26, 2006 appellant, then a 45-year-old city mail carrier, filed an occupational
disease claim alleging that on March 10, 2006 she first realized that the injury to her prolapsed
pelvic organs was caused by the performance of her duties. In an accompanying statement, she
stated that the circumstances of her alleged injury, specifically that of lifting trays of mail
weighing 25 to 30 pounds, 5 to 7 times a days, and tubs of magazines weighing between 30 to 50

pounds daily, caused her condition. Included with the claim were three documents: a doctor’s
appointment receipt; surgery instructions for appellant’s May 9, 2006 surgery; and a note from
Dr. Paul W. Marshburn, Board-certified in obstetrics and gynecology, which stated that
“[appellant] will be having surgery for pelvic prolapse which may be exacerbated by the lifting
she does at work. Please take this into consideration.”
By letter dated April 28, 2006, appellant’s employer challenged her claim for
occupational disease. The employer challenged the date that appellant became aware of the
condition and disputed the characterization of the type of lifting she performed as heavy work.
The employing establishment indicated that on average mail trays weighed 20 to 25 pounds and
on average tubs weighed 30 to 40 pounds.
The Office received additional documentation including doctor’s appointment receipts
and an offer of modified assignment which was accepted by appellant on April 27, 2006.
In a letter dated May 2, 2006, the Office informed appellant that further factual
information was needed as well as a comprehensive medical report from a physician. In an
undated and unidentified letter, appellant’s supervisor disputed the description of work duties
that appellant provided.
By decision dated June 6, 2006, the Office found that the medical evidence did not
demonstrate that the claimed medical condition was related to appellant’s employment.
In a letter dated June 13, 2006, appellant requested review of the written record.
Accompanying the request was a letter dated June 5, 2006 from Dr. Marshburn which stated that
appellant had undergone surgery on May 9, 2006 for uterovaginal prolapse. In discussing the
cause of the condition, Dr. Marshburn related: “[w]hile we know that vaginal childbirth is
clearly related to cases of prolapse, we also know that chronic heavy lifting can exacerbate and
even cause prolapse in some cases, although it is impossible to predict how much heavy lifting
will result in the failure of [appellant’s] surgery.”
By decision dated September 12, 2006, an Office hearing representative found that the
medical evidence failed to establish that factors of appellant’s employment caused or contributed
to her medical condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed, or stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.4
While the opinion of a physician supporting causal relationship need not be one of
absolute medical certainty the opinion must not be speculative or equivocal. The opinion should
be expressed in terms of a reasonable degree of medical certainty.5
ANALYSIS
Appellant alleged that her condition of pelvic prolapse was causally related to factors of
her federal employment which included lifting trays and tubs of mail and carrying mail on a city
route. She submitted medical evidence from Dr. Marshburn which diagnosed pelvic prolapse.
While some factors alleged by appellant are disputed by the employer, the evidence does
establish that at minimum appellant was required to lift trays of mail weighing on average 25 to
30 pounds and lift tubs of mail weighing on average 30 to 40 pounds. This case turns on whether
the medical evidence submitted establishes that appellant’s pelvic prolapse is causally related to
the identified factors.
The medical evidence submitted consists of a note from Dr. Marshburn dated April 26,
2006 and a letter from Dr. Marshburn dated June 5, 2006. The April 26, 2006 note states,
“[Appellant] will be having surgery for pelvic prolapse which may be exacerbated by the lifting
she does at work. Please take this into consideration.” This opinion is speculative at best. This
opinon does not indicate that Dr. Marshburn was aware of the amount of lifting appellant
performed at work and offers no medical explanation as to how the lifting would have
“exacerbated” the condition.
The June 5, 2006 letter states, “[w]hile we know that vaginal childbirth is clearly related
to cases of prolapse, we also know that chronic heavy lifting can exacerbate and even cause
prolapse in some cases....” Dr. Marshburn fails to provide a definitive opinion that the lifting
appellant performed caused her prolapse. He does not offer a reason, either generally or
specifically, as to how the lifting appellant performed at work is related to the prolapse. Medical
reports not containing rationale on causal relation are of little probative value and generally
3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB ___ (Docket No. 05-715, issued October 6, 2005).

5

Morris Scanlon, 11 ECAB 384, 385 (1960).

3

insufficient to meet an employee’s burden of proof.6 Causal relationship is a medical issue to be
established through submission of probative medical evidence.7
To establish causal relationship, appellant must submit a physician’s report in which the
physician reviews the employment factors identified by appellant as causing her condition and,
taking these factors into consideration as well as findings upon examination, state whether the
employment injury caused or aggravated the diagnosed conditions and present medical rationale
in support of his or her opinion.8 No such report has been submitted.
CONCLUSION
The Board finds that appellant has not established that she developed a condition related
to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 12 and June 6, 2006 are affirmed.
Issued: March 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

7

Richael O’ Brien, 53 ECAB 234 (2001).

8

Calvin E. King, 51 ECAB 394 (2000).

4

